DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-6, 9-11, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stern-Berkowitz et al. (US 2018/0316464 A1).
Regarding claim 1, Stern-Berkowitz discloses a wireless transmit receive unit (WTRU) (102), comprising: a processor (118) configured: receive downlink control information, the downlink control information comprising a physical uplink control channel (PUCCH) parameter (paragraph [0081]-[0082]; [0139]-[0142], illustrates receiving PUCCH parameter thought DCI); determine one or more resource blocks to be used to transmit a PUCCH transmission based on the PUCCH parameter received in the downlink control information (paragraph [0080]-[0086]; [0245]; and so on, explaining the determination of resource blocks to transmit PUCCH transmission based on the received parameter in the DCI), select a cyclic shift out of a plurality of cyclic shifts that can be used by the WTRU for indicating one or more the Hybrid Automatic Repeat Request (HARQ) feedback bits in the PUCCH transmission based on the one or more HARQ feedback bits to be indicated using the PUCCH transmission (paragraph [0237]; [0244]-[0245]; [0082]; and etc., describing the selection of cyclic shift from plurality of cyclic shift used by WTRU indicating HARQ feedback information bits in the PUCCH transmission), wherein the PUCCH parameter indicates the plurality of cyclic shifts (paragraph [0247]-[0249], and so on, illustrating that the parameter indicates cyclic shifts); and transmit the PUCCH transmission via the one or more resource blocks using the selected cyclic shift (paragraph [0237]-[0245]; [0082]; and so on, explaining transmitting the PUCCH transmission through the resource blocks via the selected cyclic shift).  
Regarding claim 10, the claim includes feature identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation to define the corresponding method, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 11, Stern-Berkowitz discloses wherein the processor is configured to select the cyclic shift out of the plurality of cyclic shifts based on whether the one or more HARQ feedback bits is one bit of information or two bits of information (e.g. paragraph [0237]).  
Regarding claim 5 and 14, Stern-Berkowitz discloses wherein the plurality of cyclic shifts are a subset of a number of available of cyclic shifts (paragraph [0247]-[0249]; [0253]; and so on).  
Regarding claim 6 and 18, Stern-Berkowitz discloses wherein the downlink control information is received via a physical downlink control channel, PDCCH, transmission (paragraph [0085]; [00146]-[0148]; [0155]-[0161]; [0167]; [0171]-[0174]; [0247]; and etc.).  
7. (Cancelled)  
Regarding claim 9 and 20, Stern-Berkowitz discloses the processor is further configured to determine the plurality of cyclic shifts based on a symbol in which the one or more HARQ feedback bits are to be transmitted (paragraph [0237]-[0239]; [0247]; [0253]-[0254]; and so on).  
Regarding claim 16 and 19, Stern-Berkowitz discloses wherein the PUCCH parameter comprises an indication of a PUCCH resource index (paragraph [0082]-[0085]; and etc.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Kwan et al. (US 2019/0312669 A1).
Regarding claim 3, as applied above, Stern-Berkowitz discloses the one or more HARQ feedback bits. However, Stern-Berkowitz disclose wherein the one or more HARQ feedback bits comprise one bit of information, and the cyclic shift is equal to 3 when the one bit of information has a first value, and the cyclic shift is equal to 9 when the one bit of information has a second value.  
Kwak teaches wherein the one or more HARQ feedback bits comprise one bit of information, and the cyclic shift is equal to 3 when the one bit of information has a first value, and the cyclic shift is equal to 9 when the one bit of information has a second value (fig. 29(b)-29(c); paragraph [0522]-[0527]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective to use wherein the one or more HARQ feedback bits comprise one bit of information, and the cyclic shift is equal to 3 when the one bit of information has a first value, and the cyclic shift is equal to 9 when the one bit of information has a second value as taught by Kwak into Stern-Berkowitz in order to improve rate and time of communication.
Regarding claim 4, as applied above, Stern-Berkowitz discloses the one or more HARQ feedback bits. However, Stern-Berkowitz disclose wherein the one or more HARQ feedback bits comprises two bits of information, and wherein the cyclic shift is equal to 1 when the two bits of information have a first value, the cyclic shift is equal to 4 when the two bits of information have a second value, the cyclic shift is equal to 7 when the two bits of information have a third value, and the cyclic shift is equal to 10 when the two bits of information have a fourth value.  
Kwak teaches wherein the one or more HARQ feedback bits comprises two bits of information, and wherein the cyclic shift is equal to 1 when the two bits of information have a first value, the cyclic shift is equal to 4 when the two bits of information have a second value, the cyclic shift is equal to 7 when the two bits of information have a third value, and the cyclic shift is equal to 10 when the two bits of information have a fourth value (fig. 29(b)-29(c); paragraph [0522]-[0527]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective to use wherein the one or more HARQ feedback bits comprises two bits of information, and wherein the cyclic shift is equal to 1 when the two bits of information have a first value, the cyclic shift is equal to 4 when the two bits of information have a second value, the cyclic shift is equal to 7 when the two bits of information have a third value, and the cyclic shift is equal to 10 when the two bits of information have a fourth value as taught by Kwak into Stern-Berkowitz in order to improve rate and time of communication.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Hooli et al. (US 2016/0192254 A1).
Regarding claim 8, as applied above, Stern-Berkowitz discloses wherein the processor is configured to select the cyclic shift. However, Stern-Berkowitz doesn’t disclose the selected the cyclic shift is based whether or not the PUCCH transmission is being used to indicated a scheduling request (SR).  
Matsumura teaches the selected the cyclic shift is based whether or not the PUCCH transmission is being used to indicated a scheduling request (SR) (paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective to use the selected the cyclic shift based is whether or not the PUCCH transmission is being used to indicated a scheduling request (SR)  as taught by Hooli into Stern-Berkowitz in order to improve resource utilization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461